___________

                                        No. 96-1250
                                        ___________

Louis Wright,                               *
                                            *
                 Appellant,                 *
                                            *     Appeal from the United States
       v.                                   *     District Court for the Southern
                                            *     District of Iowa.
Shirley S. Chater, Commissioner             *
of the Social Security                      *         [UNPUBLISHED]
Administration,                             *
                                            *
                 Appellee.                  *

                                        ___________

                          Submitted:    November 19, 1996

                               Filed:   February 6, 1997
                                        ___________

Before BEAM, FRIEDMAN,1 and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


       Louis Wright appeals on behalf of his deceased wife, Betty.                  He
challenges the denial of Social Security disability benefits to her.                We
affirm.


I.   BACKGROUND


       Betty Wright was born in 1927 and had previous work experience as an
appointment clerk and receptionist.          She filed an application for benefits
on November 15, 1990, alleging that she had become disabled in 1978 because
of heart problems and diabetes.          Betty Wright's insured status expired on
June       30,   1982.        Her   application    was   denied   initially   and   on
reconsideration.         She then requested a




       1
     The Honorable Daniel M. Friedman, United States Circuit Judge
for the Federal Circuit, sitting by designation.
hearing before an administrative law judge (ALJ).         The ALJ found, after a
hearing, that Betty Wright retained the residual functional capacity to
perform her past relevant work at the time her insured status expired and
thus was not under a disability as defined in the Social Security Act.           The
Appeals Council affirmed the decision, as did the district court.


     The medical evidence shows that Betty Wright was hospitalized in 1972
for poorly-controlled diabetes.   She was again hospitalized in 1978 for an
acute myocardial infarction.    She was discharged with medication.          She was
examined for follow-ups in 1979 and at that time reported that she was
doing well and was planning a trip to Georgia.            She received sporadic
medical treatment for various complaints from 1979 to 1982.                 In 1983,
Wright was hospitalized for chest pain.            The pain was relieved with
Nitroglycerin and she was discharged in good condition.        Later in 1983, she
was treated at the University of Iowa for chest pain which, after extensive
testing, was diagnosed as musculoskeletal in origin.              She was seen at
various times in 1990 for treatment of diabetes and coronary artery
disease.    Medical   records   after    1990   show   numerous   serious    medical
conditions relating to diabetes mellitus and coronary disease.


     Betty Wright testified at the hearing.            She stated that after her
heart attack in 1978, she was unable to lift anything heavier than a spoon
and could only care for her own needs.           She did light housework, meal
preparation, driving and grocery shopping.       Her husband testified that his
wife's condition had progressively worsened over the years since her heart
attack in 1978.


     In a letter dated March 20, 1991, Betty Wright's treating physician,
Dr. Swearingen, stated that he had treated her from 1978 until 1989 and
that "during that period of time her persistent angina pectoris and
congestive heart failure, along with her poorly controlled diabetes
mellitus, precluded her from active employment




                                        -2-
and [she] would have, in my view, been disabled due to these conditions."


II.   DISCUSSION


      Betty Wright's disability insured status expired on June 30, 1982,
so the issue is whether she was disabled before that date.      An individual's
medical condition on the date he or she was last insured is the only
consideration when an individual is no longer insured for Title II
disability purposes.     See, e.g., Bastian v. Schweiker, 712 F.2d 1278, 1280
(8th Cir. 1983).     If that individual's condition subsequently deteriorates,
that deterioration cannot be considered.


      The decision of the Secretary must be upheld if substantial evidence
in the record as a whole supports the conclusion that Betty Wright was not
disabled.    Baker v. Secretary of Health and Human Servs., 955 F.2d 552, 554
(8th Cir. 1992).      Substantial evidence is less than a preponderance but
enough that a reasonable mind would find it adequate to support the
Secretary's conclusion.     Onstead v. Sullivan, 962 F.2d 803, 804 (8th Cir.
1992).    Therefore, if it is possible to draw two inconsistent positions
from the evidence and one represents the Secretary's position, we must
affirm.     Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992).


      Wright asserts that the ALJ failed to give proper weight to Betty
Wright's treating physician's opinion.        The medical reports of a treating
physician are ordinarily entitled to greater weight than the opinion of a
consulting physician.     Ward v. Heckler, 786 F.2d 844, 846 (8th Cir. 1986)
(per curiam).      However, treating physicians' opinions are not conclusive
in determining disability and must be supported by medically acceptable
clinical or diagnostic data.      Id.   A treating physician's opinion may be




                                        -3-
discounted, for example, when there is no testing to support it.     Woolf v.
Shalala, 3 F.3d 1210, 1213-14 (8th Cir. 1993).


       Here, the medical evidence, including Dr. Swearingen's own records,
shows that Betty Wright was hospitalized for a myocardial infarction in
December 1978.   She was then seen for six follow-up visits in 1979.    These
visits were uneventful and Dr. Swearingen noted that Wright was doing well
with no pain.    Her appointments in 1980, 1981 and 1982 were for various
minor complaints and prescription refills.      Dr. Swearingen's opinion is
nothing   more than a catalog of Wright's illnesses and a conclusory
statement that she is disabled.       Dr. Swearingen's treatment of Wright
spanned more than twelve years, yet he points to no specific time when her
progressive conditions reached the point of disability.         The medical
evidence simply does not show any disabling condition before June 30, 1982.
We thus find that the ALJ properly discounted Dr. Swearingen's opinion.


III.   CONCLUSION


       For the foregoing reasons, we affirm.


       A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -4-